Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00905-CR

                            Cesar Daniel RODRIGUEZ-CRUZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 12, Bexar County, Texas
                                  Trial Court No. 527406
                          Honorable Scott Roberts, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and this cause is REMANDED to the trial court for a new trial.

       SIGNED August 28, 2019.


                                              _____________________________
                                              Liza A. Rodriguez, Justice